DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an aircraft having a nacelle connected to and seated on top of a wing, wherein the nacelle comprises a fan, an electric motor, and an air flow-through duct, wherein the nacelle is spaced apart from a fuselage of the aircraft to create an air flow space therebetween.
II. Claims 17-20, drawn to an aircraft having first and second nacelles coupled to and above first and second wings, and a third nacelle coupled to and above the tail of the aircraft, wherein the first, second, and third nacelles comprise a fan and an electric motor. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different designs and modes of operation. Invention I requires an air space to be formed between the nacelles and the fuselage whereas Invention II could have the nacelles attached directly to the fuselage to eliminate said air space. Invention II also requires a third nacelle on the tail of the aircraft whereas Invention I could be a tailless aircraft and/or an aircraft without a third nacelle on the tail.  Invention I additionally requires an air-flow duct surrounding the fan and electric motor whereas the nacelle of Invention II does not. Furthermore, the inventions as claimed do 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
A telephone call was NOT made to Applicant to request an oral election regarding the election/restriction requirement due to at least one of the following:
i. the restriction is complex;
ii. the application is being prosecuted by the Applicant pro se;
iii. from past experience an election will not be made by Applicant or Applicant's representative over the telephone.
See MPEP 812.01
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647